Exhibit 10(b)

﻿

CONTRACT FOR SERVICES

﻿

﻿

This AGREEMENT made this  February 1, 2019 between WD-40 Company (“Client”) and
Mike Freeman (“Contractor”).

﻿

﻿

ARTICLE 1. TERM OF CONTRACT

﻿

Section 1.01.  This agreement will become effective on February 1, 2019 and will
continue in effect until July 31, 2019 unless terminated in accordance with the
provisions of Article 7 of this agreement.

﻿

﻿

ARTICLE 2.  INDEPENDENT CONTRACTOR STATUS

﻿

Section 2.01.  It is the express intention of the parties that Contractor is an
independent contractor and not an employee, agent, joint-venture or partner of
Client.  Nothing in this agreement shall be interpreted or construed as creating
or establishing the relationship of employer and employee between Client and
Contractor or any employee or agent of Contractor.  Both parties acknowledge
that Contractor is not an employee for state or federal tax
purposes.  Contractor shall retain the right to perform services for others
during the term of this agreement.

﻿

﻿

ARTICLE 3.  SERVICES TO BE PERFORMED BY CONTRACTOR

﻿

Specific Services

﻿

Section 3.01.  Contractor agrees to:

﻿

As requested by Client, provide advice and guidance as a consulting service to
the Client related to projects and topics as the Client identifies, during the
term of the retained services. 

﻿

Method of Performing Services

﻿

Section 3.02.  Contractor will determine the method, details, and means of
performing the above-described services.  Client shall have no right to, and
shall not, control the manner or determine the method of accomplishing
Contractor’s services.

﻿

Employment of Assistants

﻿

Section 3.03.  Contractor may, at the Contractor’s own expense, employ such
assistants as Contractor deems necessary to perform the services required of
Contractor by this agreement.  Client may not control, direct, or supervise
Contractor’s assistants or employees in the performance of those
services.  Contractor assumes full and sole responsibility for the payment of
all compensation and expenses of these assistants and for all state and federal
income tax, unemployment insurance, Social Security, disability insurance and
other applicable withholdings.

﻿

Place of Work

﻿

Section 3.04.  Contractor shall perform the services required by this agreement
at any place or location and at such times as Contractor shall determine.  There
will be a requirement from time to time for the Contractor to attend meetings at
specific locations determined by the Client.

﻿





--------------------------------------------------------------------------------

 

﻿

ARTICLE 4.  FEES FOR SERVICES

﻿

Section 4.01.  In consideration for the services to be performed by Contractor,
Client agrees to pay Contractor a monthly retainer of $27,000, commencing
February 1, 2019, and continuing through July, 2019, for a total of six (6)
months of retained services.

﻿

Invoices

﻿

Section 4.02.  Contractor shall submit invoices on a monthly basis, at the
beginning of each month. 

﻿

Date for Payment of Compensation

﻿

Section 4.03. Contractor’s invoices shall be paid by check or ACH, at the
election of the Contractor, submitted monthly to Client’s designated party.  The
representative and authorizing party of Client for these services is Garry
Ridge, CEO.  No other Client party is authorized to engage Contractor for
services related to this agreement.

﻿

Expenses

﻿

Section 4.04.  Contractor shall be responsible for all costs and expenses
incident to the performance of services for Client, including but not limited
to, all costs of equipment provided by Contractor, all fees, fines, licenses,
bonds or taxes required of or imposed against Contractor and all other of
Contractor’s costs of doing business.  Client shall be responsible for no
expenses incurred by Contractor in performing services for Client, with the
exception of pre-approved, reasonable costs of travel and lodging, should those
be necessary in the conduct of services by Contractor.

﻿

﻿

ARTICLE 5.  OBLIGATIONS OF CONTRACTOR

﻿

Tools and Instrumentalities

﻿

Section 5.01.  Contractor will supply all tools and instrumentalities,
equipment, and hardware required to perform the services under this
agreement.  Contractor is not required to purchase or rent any tools, equipment
or services from Client.

﻿

Workers’ Compensation

﻿

Section 5.02.  Contractor agrees to provide workers’ compensation insurance for
Contractor’s employees and agents and agrees to hold harmless and indemnify
Client for any and all claims arising out of any injury, disability, or death of
any of Contractor’s employees or agents.

﻿

Indemnification of Liability

﻿

Section 5.03.  Contractor shall indemnify and hold Client harmless against any
and all liability imposed or claimed, including attorney’s fees and other legal
expenses, arising directly or indirectly from any act or failure of Contractor
or Contractor’s assistants, employees or agents, including all claims relating
to the injury or death of any person or damage to any property.  Contractor
agrees to maintain a policy of insurance in the minimum amount of five hundred
thousand dollars ($500,000) to cover any such claims.  Contractor shall provide
Client with a copy of all certificates of insurance before providing any
services for Client.

﻿





 

--------------------------------------------------------------------------------

 

Assignment

﻿

Section 5.04.  Neither this agreement nor any duties or obligations under this
agreement may be assigned by Contractor without the prior written consent of
Client.

﻿

State and Federal Taxes

﻿

Section 5.05.  As contractor is not Client’s employee, Contractor is responsible
for paying all required state and federal taxes.  In particular:

*Client will not withhold FICA (Social Security) from Contractor’s payments;

*Client will not make state or federal unemployment insurance contributions on
Contractor’s behalf;

*Client will not withhold state or federal income tax from payment to
Contractor;

*Client will not make disability insurance contributions on behalf of
Contractor;

*Client will not obtain workers’ compensation insurance on behalf of Contractor.

﻿

﻿

ARTICLE 6.  OBLIGATIONS OF CLIENT

﻿

Cooperation of Client

﻿

Section 6.01.  Client agrees to comply with all reasonable requests of
Contractor (and provide access to all documents) necessary to the performance of
Contractor’s duties under this agreement.

﻿

Assignment

﻿

Section 6.02.  Neither this agreement nor any duties or obligations under this
agreement may be assigned by Client without the prior written consent of
Contractor.

﻿

Section 6.03.  All work product created on behalf of Client in the course of
Contractor providing services will be assigned to Client and will be deemed the
intellectual property of Client.

﻿

﻿

ARTICLE 7.  TERMINATION OF AGREEMENT

﻿

Termination on Occurrence of Stated Events

﻿

Section 7.01.  This agreement shall terminate automatically on the occurrence of
any of the following events:

1.  Bankruptcy or insolvency of either party;

2.  Sale of the business of either party;

3.  Death of either party.

4.  July 31, 2019

﻿

Termination by Client for Default of Contractor

﻿

Section 7.02.  Should Contractor default in the performance of this agreement or
materially breach any of its provisions, Client at Client’s option, may
terminate this agreement by giving written notification to Contractor.  For the
purposes of this section, material breach of this agreement shall include, but
not be limited to the following:

﻿

Failure to complete the assigned project elements within the agreed time frame,
or provide the guidance required in the context of the scope of work approved.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

Termination by Contractor for Default of Client

﻿

Section 7.03.  Should Client default in the performance of this agreement or
materially breach any of its provisions, Contractor, at the Contractor’s option,
may terminate this agreement by giving written notice to Client.  For the
purposes of this section, material breach of this agreement shall include but
not be limited to the following:

﻿

Failing to provide the support and good faith efforts to perform the Client’s
responsibilities as outlined in the approved scope of work.

﻿

﻿

Termination for Failure to Make Agreed-Upon Payments

﻿

Section 7.04.  Should Client fail to pay Contractor all or any part of the
compensation set forth in Article 4 of this agreement on the date due,
Contractor, at the Contractor’s option, may terminate this agreement if the
failure is not remedied by Client within thirty (30) days from the date payment
is due.

﻿

﻿

ARTICLE 8. CLIENT’S TRADE SECRETS;

NON-SOLICITATION OF CLIENT’S CUSTOMERS

﻿

Definitions

﻿

Section 8.01.   For the purposes of this Agreement, the following definitions
are established:

﻿

(a)“Trade Secret” is defined as the whole or any part or phrase of any customer
list or related customer information, financial data, design, process,
procedure, formula, improvement, or invention, which (i) is known to Client,
(ii) Client considers confidential, and (iii) gives one who uses it an advantage
over competitors who do not know of or use it.  In addition to information
belonging to Client, information furnished to Client by third parties can be a
Trade Secret.

﻿

(b)“Confidential Information” is defined as all items, materials and information
(whether or not reduced to writing and whether or not patentable or
copyrightable), which belong to Client or have been confidentially provided to
Client by its customers or other third parties and which are related to (i) the
present and future business endeavors of Client, or (ii) the research and
development or investigations of Client, and which are kept confidential and
secret by Client.  Confidential information includes, among other things:
customer data; customer lists; customer account information; sales records;
invoices; information contained in customer files and information provided by
customers pertaining to those customers; Trade Secrets; financial information,
data or statements; the existence and contents of agreements;  existing and
future product plans, designs, and performance specifications; marketing plans,
strategies or schematics; the fees Client obtains or has obtained for the
provision  of services, or the sale of products; and computer data,
documentation, algorithms, process and know-how.

﻿

Non-Disclosure of Trade Secrets or Confidential Information

﻿

Section 8.02.

﻿

(a)Contractor acknowledges that Confidential Information is a valuable and
unique asset of Client or third parties who have furnished it to
Client.  Contractor understands that Confidential Information will only be made
known to Contractor in confidence in connection with the performance of the
services contemplated by this Agreement.  Contractor agrees that disclosure or
use of Confidential Information by Contractor other than for the sole benefit of
Client is wrongful and would cause irreparable harm to Client.  If Contractor is
in doubt as to whether any particular information is Confidential Information,
Contractor will treat such information as Confidential Information.

﻿





 

--------------------------------------------------------------------------------

 

(b)Contractor agrees that Contractor will not disclose or use Confidential
Information for any purpose other than in the performance the services
contemplated under this Agreement.  This obligation extends during the entire
term of this Agreement, and forever after the date of termination of the
Agreement.

﻿

(c)Contractor agrees that Contractor will use all reasonable measures to prevent
the unauthorized use of Confidential Information by others.  These measures
include strict compliance with all procedures developed by Client to protect
such information.

﻿

Ownership of Confidential Information: Return of Materials

﻿

Section 8.03.  Contractor agrees that all Confidential Information, including
that which is produced by Client, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Client or of
the third party who has furnished it to Client.  At the termination of this
Agreement, or upon the written request of Client at any time, Contractor will
immediately deliver to Client all materials, and copies thereof, which are in
Contractor’s possession or control and which contain or are related in any way
to any Confidential Information.

﻿

Customer Secrecy and Non-Solicitation

﻿

Section 8.04.  Client’s life-blood is its customer database.  This proprietary
customer information has been collected over a significant amount of time and at
great effort and expense.  This information is among the most highly
confidential proprietary information of Client.  It is considered a Trade Secret
of Client.

﻿

Accordingly, in order to ensure the protection of these Trade Secrets, it is
agreed that the Contractor will not, without the express written consent of
Client's President, for a period of  two years immediately following termination
of this Agreement and/or any relationship between Contractor and Client,
whichever occurs later, for any reason, either directly or indirectly call upon,
solicit, or attempt to solicit, any customers, business or patrons of Client
upon whom Contractor called or whom Contractor serviced or solicited or with
whom Contractor became acquainted as a result of its relationship with Client,
and/or the services provided pursuant to this Agreement.

﻿

Remedy for Breach

﻿

Section 8.05.  Contractor acknowledges that Contractor’s breach of the
obligations under this Agreement cannot be reasonably or adequately compensated
in damages in an action at law.  If Contractor breaches or threatens to breach
any provision of this Agreement, Client shall be entitled to an injunction,
without bond, restraining Contractor from committing such breach. Client’s right
to an injunction shall not limit its right to any other remedies, including
damages.

﻿

﻿

ARTICLE 9.  GENERAL PROVISIONS

﻿

Notices

﻿

Section 9.01.  Any notices to be given hereunder by either party to the other
may be affected either by personal delivery in writing or by mail, registered or
certified, postage prepared with return receipt requested.  Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this agreement, but each party may change the address by written
notice in accordance with this paragraph.  Notices delivered personally will be
deemed communicated as of actual receipt; mailed notices will be deemed
communicated as of two days after mailing.

﻿

﻿





 

--------------------------------------------------------------------------------

 



﻿

Entire Agreement of the Parties

﻿

Section 9.02.  This agreement supersedes any and all agreement, either oral or
written, between the parties hereto with respect to the rendering of services by
Contractor for Client and contains all the covenants and agreements between the
parties with respect to the rendering of such services in any manner
whatsoever.  Each party to this agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
agreement shall be valid or binding.  Any modification of this agreement will be
effective only if it is in writing signed by the party to be charged.

﻿

Partial Invalidity

﻿

Section 9.03.  If any provision in this agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.

﻿

Attorney’s Fees

﻿

Section 9.04.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
which may be set by the court in the same action or in a separate action brought
for that purpose, in addition to any other relief to which that party may be
entitled.

﻿

Governing Law

﻿

Section 9.05.  This agreement will be governed by and construed in accordance
with the laws of the State of California.

﻿

﻿

Executed at San Diego, California, on the date and year first above written.

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor:

 

 

 

 

WD-40 Company:

﻿

 

 

 

 

 

Michael Freeman

 

 

 

 

 

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ MICHAEL L. FREEMAN

 

 

 

 

/s/ GARRY O. RIDGE

 

 

Mike Freeman

 

 

 

 

Garry Ridge

Title:

 

Chief Strategy Officer

 

 

 

 

CEO

 

 

 

 

 

 

﻿





 

--------------------------------------------------------------------------------